



COURT OF APPEAL FOR ONTARIO

CITATION: MHR Board Game Design Inc. v. Canadian
    Broadcasting Corporation, 2013 ONCA 728

DATE: 20131203

DOCKET: C57441

Rosenberg, Rouleau and Pardu JJ.A.

BETWEEN

MHR
    Board Game Design Inc. and

Marc
    Ribeiro

Plaintiffs (Appellants)

and

Canadian Broadcasting Corporation

Defendant (Respondent)

Marc Ribeiro, acting in person and for the appellant MHR
    Board Game Design Inc.

Andrea Gonsalves, for the respondent

Heard: November 25, 2013

On appeal from the order of Justice
David
    Aston
of the Superior Court of Justice, dated June 28, 2013, with
    reasons reported at 2013 ONSC 4457.

ENDORSEMENT

[1]

The appellants appeal from the dismissal of their action against the CBC
    on a motion for summary judgment brought by the respondent.  The appellant Marc
    Ribeiro made a business proposal to a panel on the reality show Dragons
    Den.  He alleges that the version of his proposal that was broadcast had been
    edited in such a fashion as to completely misrepresent the merits of his
    business plan.  He alleged that the respondents conduct amounted to gross and
    reckless negligence, intentional misconduct, malice and bad faith.  In
    particular, while the appellants failed to attract any investment from the
    stars of the show (the Dragons) on terms acceptable to them, they take issue
    with the voiceover that introduced the segment: [t]he Dragons never pull
    punches when they spot a money-losing venture.  Unfortunately, these next few
    ideas hit the mat-immediately.  They allege that the broadcast, as a whole,
    falsely conveyed the idea that their business proposal was a complete flop.  They
    sued the respondent for breach of contract, defamation, negligence and
    injurious falsehood.

[2]

The motion judge concluded that the appellant Ribeiro had signed a
    comprehensive release which amounted to an express and unambiguous release of
    all claims advanced in the Statement of Claim, and found that there was no
    reason not to give effect to the release.

[3]

The release and the circumstances in which it was executed are
    indistinguishable from the same release and circumstances considered in
Turmel
    v. CBC
, 2011 ONCA 519.

[4]

The release executed by the appellant Ribeiro before the audition
    provided as follows:

9.       I understand that I may reveal, and other parties may
    reveal, information about me that is of a personal, private, embarrassing or
    unfavourable nature, which information may be factual and/or fictional. I
    further understand that my appearance, depiction and/or portrayal in the
    Program may be disparaging, defamatory, embarrassing or of an otherwise
    unfavourable nature which may expose me to public ridicule, humiliation or
    condemnation. I acknowledge and agree that Producer shall have the right to (a)
    include any or all such information and any or all such appearances, depictions
    or portrayals in the Program as edited by Producer in its sole discretion, and
    (b) to broadcast and otherwise exploit the Program containing any or all such
    information and any or all such appearances, depictions or portrayals in any
    manner whatsoever in any and all media now known or hereafter devised, or for
    any other purpose, throughout the universe in perpetuity...

27.     I hereby irrevocably agree that I will not sue or claim
    against any of the other participants in the Program or the Released Parties
    for any damage, loss or harm to me or my property howsoever caused, resulting
    or arising out of or in connection with  participation and appearance in or
    elimination from the Program or activities associated with the Program. I
    acknowledge that there is a possibility that after my execution of this Consent
    and Release, I will discover facts or incur or suffer claims where were unknown
    or unsuspected at the time this Consent and Release was executed and which, if
    known by me at that time, may have materially affected my decision to execute
    this Consent and Release. I acknowledge and agree that by reason of this
    Consent and Release, and the release contained in the preceding paragraph, I am
    assuming any risk of such unknown facts and such unknown and unsuspected
    claims.

[5]

The appellants argue that the respondent was under a duty to edit the
    presentation in good faith.  However, as observed in
Transamerica Life
    Canada Inc. v. ING Canada Inc.
(2003), 68 O.R. (3d) 457 (C.A.) at
    paragraph 53:

Canadian courts have not recognized a stand-alone duty of good
    faith that is independent from the terms expressed in a contract or from the
    objectives that emerge from those provisions.  The implication of a duty of
    good faith has not gone so far as to create new, unbargained-for, rights and
    obligations.  Nor has it been used to alter the express terms of the contract
    reached by the parties.  Rather, courts have implied a duty of good faith with
    a view to securing the performance and enforcement of the contract made by the
    parties, or as it is sometimes put, to ensure that the parties do not act in a
    way that eviscerates or defeats the objectives of the agreement that they have
    entered into.

[6]

The motion judge was correct to conclude that no trial was required to
    assess the effect of the release on the appellants claims.  The action was
    brought by way of simplified procedure.  There were no material facts in
    dispute.  The release gave the CBC sole discretion to edit the recording as it
    saw fit and to portray a factual, fictional or defamatory image of the
    appellants.  Under these circumstances, there could be no contractual duty to
    edit the broadcast in a favourable manner as alleged.  The misconduct complained
    of is in no way extraneous to the contract or outside the scope of the release
    and exclusion clause. It falls squarely within the terms of the release.  Giving
    effect to the consent and release does not defeat the objectives of the
    agreement between the parties.  A trial would not enlarge the full factual
    context which was before the motion judge, and which constitutes the background
    for interpretation of this contract.

[7]

For these reasons the appeal is dismissed.  Costs of the appeal awarded
    to the respondent, fixed at $5,000.00 inclusive of disbursements and H.S.T.

M.
    Rosenberg J.A.

Paul
    Rouleau J.A.


G.
    Pardu J
.A.


